Citation Nr: 1739651	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-16 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for adjustment disorder with anxious mood.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1992 to March 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered with respect to the issues on appeal.  

The record reflects that the Veteran may receive disability benefits from the Social Security Administration (SSA).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here.  As such, the AOJ should request the Veteran's SSA records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159(c) (2016); see Hyatt v. Nicholson, 21 Vet. App. 390 (2007) ("In the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained.").

Additionally, the Veteran last underwent VA examination to assess the severity of his service-connected adjustment disorder with anxious mood in September 2014.  The record indicates that his condition may have changed or worsened since the last examination.  As such, the Board finds that an additional examination would aid in evaluating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the file updated VA treatment records.

2.  Request from the SSA the records pertinent to any claim by the Veteran for disability benefits as well as the medical records relied upon to decide the claim.  If the records do not exist or are not available, the Veteran should be notified and the claims file annotated as such.

3.  After the above records have been associated with the file, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected adjustment disorder with anxious mood.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's adjustment disorder should be reported.  

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




